The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest an electronic control apparatus having the combination as claimed, including a time synchronizing unit configured to collect GrandMaster (GM) clock time information and to perform time synchronization based on the GM clock time information; a comparison unit configured to receive video frames captured from a camera among multi-channel cameras, to compare time information of the video frames with the GM clock time information, and to thereby generate and output delay time information for the video frames to be delayed compared to the GM clock time information; and an image synchronizing unit configured to perform image synchronization between the multi-channel cameras by adjusting an image output time of the camera based on the delay time information, as recited in claim 1.  The prior art also fails to show or fairly suggest a method of synchronizing images having the combination as claimed, including  collecting GrandMaster (GM) clock time information, and performing time synchronization based on the GM clock time information; receiving video frames captured from a camera among multi-channel cameras, comparing time information of the video frames with the GM clock time information, and calculating and outputting delay time information for the video frames to be delayed compared to the GM clock time information; and performing image synchronization between the multi-channel cameras by adjusting an image output time of the camera based on the delay time information, as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.






/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
July 16, 2022